Exhibit 10.1

Execution Copy

FIRST AMENDMENT TO THE PLAN SUPPORT AGREEMENT

                    This FIRST AMENDMENT TO THE PLAN SUPPORT AGREEMENT
(including the Amended and Restated Plan Term Sheet attached hereto (the
“Amended and Restated Term Sheet”), this “First Amendment”), dated as of July
10, 2009, amends that certain Plan Support Agreement (the “Agreement”), dated as
of April 23, 2009, by and among (i) U.S. Shipping Partners L.P. (“USSP”), U.S.
Shipping Finance Corp., U.S. Shipping Operating LLC, USS Chartering LLC, USS ATB
1 LLC, USS ATB 2 LLC, USS ATB 3 LLC, USS ATB 4 LLC, USS M/V Houston LLC, ITB
Mobile LLC, USCS Chemical Pioneer Inc., ITB Groton LLC, ITB New York LLC, ITB
Jacksonville LLC, ITB Baltimore LLC, USCS ATB LLC, USCS Sea Venture LLC, ITB
Philadelphia LLC, USCS Chemical Chartering LLC, USCS Charleston Chartering LLC,
USCS Charleston LLC, USS JV Manager Inc., USS Product Manager LLC, USS PC
Holding Corp., US Shipping General Partner LLC (“USSGP”), and USS Product
Carriers LLC (collectively, the “U.S. Shipping Entities”), (ii) certain lenders
party to the First Lien Credit Agreement (as defined in the Agreement) (each, a
“Senior Secured Lender” and collectively, the “Senior Secured Lenders”), and
(iii) certain holders of Second Lien Notes (as defined in the Agreement) (each,
a “Signing Noteholder” and, together with the other holders who signed the
original Plan Support Agreement, the “Second Lien Noteholders”; the Second Lien
Noteholders, together with the Senior Secured Lenders, each a “Secured Party”
and collectively, the “Secured Parties”).

RECITALS

                              WHEREAS, the U.S. Shipping Entities and the
Secured Parties entered into the Agreement to reorganize and recapitalize the
U.S. Shipping Entities (the “Transactions”) in accordance with a proposed
pre-arranged chapter 11 plan of reorganization (the “Plan”), whose material
terms and conditions were set forth in the term sheet attached to the Agreement
as Exhibit “A”;

                              WHEREAS, paragraph 18(b) of the Agreement permits
USSP and a majority in number of the Steering Committee (as defined in the
Agreement) to amend the Agreement as set forth herein if such amendment is
agreed to in a writing signed by a majority in amount of the Senior Secured
Lenders and the Second Lien Noteholders;

                              WHEREAS, due to recent developments in the
business of USSP, settlement of litigation involving the U.S. Shipping Entities’
joint venture to construct five product tankers, and adverse developments in
interest rate markets, the Steering Committee approached USSP concerning the
possibility of adjusting the Plan;

7

--------------------------------------------------------------------------------



                              WHEREAS, the undersigned (the “First Amendment
Parties”), including USSP, the Steering Committee, a majority in amount of the
Senior Secured Lenders and the Signing Noteholders, in order to preserve the
benefits sought by the Transactions, seek to amend the Agreement and the Term
Sheet as set forth herein; and

                              WHEREAS, (i) some of the information considered by
the First Amendment Parties in discussing the merits and terms of this First
Amendment and the Amended and Restated Term Sheet may be material, nonpublic
information, (ii) such information has accordingly not been shared with the
Second Lien Noteholders other than the Signing Noteholders who have agreed to
treat such information in confidence, and (iii) the Signing Noteholders comprise
the requisite majority in principal amount of the Second Lien Notes necessary to
bind the Second Lien Noteholders as described in the second Recital above;

                              NOW THEREFORE, the Agreement is amended as
follows:

          1.          All references to “Term Sheet” in the Agreement are
amended to refer to “Amended and Restated Term Sheet” and the Term Sheet is
superseded by the Amended and Restated Term Sheet.

          2.          All references to “Agreement” in the Agreement are amended
to refer to the Agreement as amended by the First Amendment.

          3.          The initial 120-day period referred to in paragraph 3 of
the Agreement within which the U.S. Shipping Entities are required to obtain
confirmation of an Acceptable Plan is amended so that the U.S. Shipping Entities
are permitted an initial period of 175 days to obtain confirmation of an
Acceptable Plan. Provisions concerning the extension of this time period are
unchanged by this First Amendment.

          4.          Paragraph 6(b) of the Agreement is amended to provide: “at
5:00 P.M. prevailing Eastern Time on the 115th day after the Filing Date if a
hearing has not been held before the Bankruptcy Court on or before such date to
consider the approval of the Disclosure Statement; provided, however, that upon
notice from either the U.S. Shipping Entities or the Steering Committee to the
other there shall be a 30-day extension of such 115-day period;”

          5.          Paragraph 6(c) of the Agreement is amended to provide: “at
5:00 P.M. prevailing Eastern Time on the 175th day after the Filing Date if the
Disclosure Statement has not been approved and the Acceptable Plan has not been
confirmed by the Bankruptcy Court on or before such date; provided, however,
that upon notice from either the U.S. Shipping Entities or the Steering
Committee to the other there shall be a 30-day extension of such 175-day
period;”

          6.          Paragraph 6(d) of the Agreement is amended to provide: “at
5:00 P.M. prevailing Eastern Time on November 16, 2009 if there has not occurred
substantial consummation (as defined in Section 1101 of the Bankruptcy Code) of
the Acceptable Plan on or before such date; provided, however, that upon notice
from either the U.S. Shipping Entities or the Steering Committee to the other
there shall be an extension of such date until December 16, 2009;”

8

--------------------------------------------------------------------------------



          7.          The representations and warranties provided in paragraphs
7 through 9 and 22, and the acknowledgement in paragraph 34, of the Agreement
are fully incorporated herein with respect to the U.S. Shipping Entities and,
severally but not jointly, each Senior Secured Lender signing this Agreement and
each Signing Noteholder.

          8.           USSP shall file a copy of the First Amendment with the
Bankruptcy Court in its Chapter 11 Case (as such terms are defined in the
Agreement) within two (2) business days of the execution of the First Amendment
but shall not publicly disclose identification of the signing Secured Parties.

[The remainder of this page is intentionally left blank.]

9

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each of the First Amendment Parties has caused
this First Amendment to be executed and delivered by its duly authorized
officer.

 

 

 

 

 

U.S. SHIPPING PARTNERS L.P.

 

By: US Shipping General Partner LLC, its general partner

 

 

 

By: 

/s/ Ronald L. O’Kelley

 

 

 

 

 

Name: Ronald L. O’Kelley

 

Title: Chief Executive Officer

 

 

 

STEERING COMMITTEE

 

By: Zimmer Lucas Partners, Steering Committee Chair

 

 

 

By: 

/s/

 

 

 

 

 

Name: Devin L. Geoghegan

 

Title: Partner, Co-Director of Research

Signature Page to First Amendment

--------------------------------------------------------------------------------



 

 

 

 

 

SENIOR SECURED LENDERS

 

 

 

[*]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Principal amount of Senior Secured Claims held:

 

$___________________

 

 

 

Date: _________________

 

 

 

[Address]

 

Attention:

 

Fax: [*]

 

Email:

 

 

 

[*]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Principal amount of Senior Secured Claims held:

 

$___________________

 

 

 

Date: _________________

 

 

 

[Address]

 

Attention:

 

Fax: [*]

 

Email:

Signature Page to First Amendment

--------------------------------------------------------------------------------



 

 

 

 

 

SENIOR SECURED LENDERS (cont.)

 

 

 

[*]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Principal amount of Senior Secured Claims held:

 

$___________________

 

 

 

Date: _________________

 

 

 

[Address]

 

Attention:

 

Fax: [*]

 

Email:

 

 

 

[*]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Principal amount of Senior Secured Claims held:

 

$___________________

 

 

 

Date: _________________

 

 

 

[Address]

 

Attention:

 

Fax: [*]

 

Email:

Signature Page to First Amendment

--------------------------------------------------------------------------------



 

 

 

 

 

SECOND LIEN NOTEHOLDERS

 

 

 

[*]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Principal amount of Second Lien Secured Claims held:

 

$___________________

 

 

 

Date: _________________

 

 

 

[Address]

 

Attention:

 

Fax: [*]

 

Email:

 

 

 

[*]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Principal amount of Second Lien Secured Claims held:

 

$___________________

 

 

 

Date: _________________

 

 

 

[Address]

 

Attention:

 

Fax: [*]

 

Email:

Signature Page to First Amendment

--------------------------------------------------------------------------------



 

 

 

 

 

SECOND LIEN NOTEHOLDERS (cont.)

 

 

 

[*]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Principal amount of Second Lien Secured Claims held:

 

$___________________

 

 

 

Date: _________________

 

 

 

[Address]

 

Attention:

 

Fax: [*]

 

Email:

 

 

 

[*]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Principal amount of Second Lien Secured Claims held:

 

$___________________

 

 

 

Date: _________________

 

 

 

[Address]

 

Attention:

 

Fax: [*]

 

Email:

Signature Page to First Amendment

--------------------------------------------------------------------------------



 

Execution Copy

 

 

 

U.S. Shipping Partners L.P.

 

AMENDED AND RESTATED PLAN TERM SHEET

 

As of July 9, 2009

 

 

The following is a summary (the “Plan Term Sheet”) of certain material terms of
a proposed plan of reorganization (the “Plan”) of the Company (as defined
below), USS Product Carriers LLC (“USSPC”) and US Shipping General Partner, the
general partner of USSP (“USSGP”), under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”). The Plan Term Sheet contains terms of the
Plan that have been amended and restated from that certain Revised Plan Term
Sheet dated as of April 22, 2009 (the “Original Plan Term Sheet”). This Plan
Term Sheet does not contain all the terms, conditions, and other provisions of
the Plan and the transactions contemplated by this Plan Term Sheet are subject
to conditions to be set forth in definitive documents. This Plan Term Sheet is
proffered in the nature of a settlement proposal in furtherance of settlement
discussions and is entitled to protection from any use or disclosure to any
party or person pursuant to Federal Rule of Evidence 408 and any other rule of
similar import. This Plan Term Sheet and the information contained herein are
strictly confidential and contain material non-public information. It is being
provided to the (i) Senior Secured Lenders (as defined below) in accordance with
the confidentiality provisions of the First Lien Credit Agreement (as defined
below) and (ii) those Second Lien Noteholders (as defined below) who have agreed
to maintain the confidentiality hereof. This Plan Term Sheet does not constitute
an offer of securities, nor is it an offer or solicitation for any chapter 11
plan, and is being presented for discussion and settlement purposes only.

Prior to filing chapter 11 petitions, the Company entered into a plan support
agreement, dated as of April 23, 2009 and effective as of April 29, 2009 (“Plan
Support Agreement”) with (i) Senior Secured Lenders comprising more than one
half in number of all Senior Secured Lenders and holding at least sixty percent
(60%) of the aggregate amount of the Senior Secured Claims (as defined below)
(the “Requisite Senior Lenders”) and (ii) Second Lien Noteholders holding at
least sixty percent (60%) of the aggregate amount of the Second Lien Secured
Claims (as defined below) (the “Requisite Second Lien Noteholders”), pursuant to
which the signatories thereto agreed to support a plan of reorganization based
on the Original Plan Term Sheet, which was attached as Exhibit “A” to such Plan
Support Agreement. The Plan Support Agreement contained Milestones (as defined
below) for the Debtors’ chapter 11 cases filed in the Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”).

Upon agreement by the relevant parties to that certain First Amendment to the
Plan Support Agreement, this Plan Term Sheet will be attached to such First
Amendment in substitution for, and will supersede in all respects, the Original
Plan Term Sheet.

I.          Parties

 

 

 

Debtors

 

U.S. Shipping Partners L.P. (“USSP”), and certain of its subsidiaries
(collectively, the “Company” or the “Debtors”), including, without limitation,
all Borrowers under the First Lien Credit Agreement and all Issuers and
Guarantors under the Second Lien Notes (as each term is defined below), USSPC,
USSGP and USS Vessel Management LLC.

15

--------------------------------------------------------------------------------



 

 

 

The First Lien Credit Agreement

 

Third Amended and Restated Credit Agreement, dated as of August 7, 2006 (as
amended, the “First Lien Credit Agreement”), among U.S. Shipping Partners L.P.,
U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville
LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC,
USCS Chemical Chartering LLC, USCS Chemical Pioneer Inc., USCS Charleston
Chartering LLC, USCS Charleston LLC, USCS ATB LLC, USS ATB 1 LLC, USS ATB 2 LLC,
USCS Sea Venture LLC, USS M/V Houston LLC, U.S. Shipping Finance Corp., USS
Product Manager LLC, USS JV Manager Inc., and USS PC Holding Corp., as borrowers
(collectively, the “Borrowers”), USS ATB 3 LLC and USS ATB 4 LLC as guarantors,
Canadian Imperial Bank of Commerce, as Administrative Agent (the “Administrative
Agent”) and Letter of Credit Issuer, the collateral agent under the First Lien
Credit Agreement (the “Collateral Agent”) and the lender parties thereto
(collectively, the “Senior Secured Lenders”) and any and all of the documents,
notes, instruments and other agreements (including, without limitation, each of
the Loan Documents (as defined in the First Lien Credit Agreement) and the ISDA
Master Agreements), executed, delivered or filed pursuant to or in connection
with the aforementioned Third Amended and Restated Credit Agreement, as such
Third Amended and Restated Credit Agreement, documents, notes and other
agreements and instruments (including the Loan Documents and the ISDA Master
Agreement) may have been amended, supplemented, modified or allonged.

 

 

 

Second Lien 13% Senior
Secured Notes due 2014

 

Second Lien 13% Senior Secured Notes due 2014 (the “Second Lien Notes”) issued
pursuant to that certain Indenture, dated as of August 7, 2006 (the “Second Lien
Indenture”) among USSP and U.S. Shipping Finance Corp., as issuers (the
“Issuers”), U.S. Shipping Operating LLC, USS ATB 1 LLC, USS ATB 2 LLC, USS
Chartering LLC, USS M/V Houston LLC, USS Product Manager LLC, USS JV Manager
Inc., ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC,
ITB New York LLC, ITB Philadelphia LLC, USCS Chemical Pioneer Inc., USCS
Chemical Chartering LLC, USCS Charleston Chartering LLC, USCS Charleston LLC,
and USCS Sea Venture LLC, as guarantors (the “Guarantors”), and Wells Fargo
Bank, N.A., as indenture trustee (the “Indenture Trustee”).

 

 

 

II.          Proposed Restructuring

 

The Company will restructure its debt and equity interests pursuant to the Plan
as described below. Unless otherwise indicated, all transactions will take place
on the date the Plan becomes effective (the “Effective Date”).

 

 

 

Corporate and Capital
Structure of Reorganized
Debtors1

 

The proposed Plan contemplates a reorganization of the Company (the
“Restructuring”) as a corporation under Delaware law that is compliant with
sections 12103 and 50501 of title 46 of the United States Code and Part 4.80 of
title 19 of the Code of Federal Regulations (collectively, the “U.S. Coastwise
Trade Laws”).


 

 

 

 

1 Reorganized Debtors means Reorganized USSP (as defined below), USS Chartering
LLC, USCS Chemical Pioneer Inc., USCS Charleston Chartering LLC, USCS Charleston
LLC, USS Product Manager LLC, USS JV Manager Inc., USS ATB 1 LLC, USS ATB 2 LLC,
USS ATB 3 LLC, USS M/V Houston LLC, ITB New York LLC, ITB Baltimore LLC, ITB
Mobile LLC, USCS ATB LLC, USCS Sea Venture LLC, ITB Philadelphia LLC and, USCS
Chemical Chartering LLC, USS Vessel Management LLC and USS Product Carriers LLC
on and after the Effective Date (as defined below). The Debtors may elect to
dissolve or merge our of existence one or more of these entities at the
Effective Date.

16

--------------------------------------------------------------------------------



 

 

 

Through the Plan, all existing partnership and other equity interests in USSP
(the “USSP Prepetition Equity Interests”) shall be deemed cancelled and
extinguished. New common stock, par value $0.001 per share, in two classes,
Class A (the “Class A New Common Stock”) and Class B (the “Class B New Common
Stock” and together with the Class A New Common Stock, the “New Common Stock”)
shall be issued to the Senior Secured Lenders and holders of the Second Lien
Notes (the “Second Lien Noteholders”) in reorganized USSP (“Reorganized USSP”)
along with Warrants (as defined below) to purchase the New Common Stock. Each
share of New Common Stock will have the same ownership and voting rights,
provided that dividends and other distributions declared in respect of the New
Common Stock will first be distributed in respect of the Class A New Common
Stock in amount equal to, in aggregate approximately $54 million2 plus a four
percent (4%) simple annual accruing dividend on the balance of the $54 million
(the “Priority Distribution Amount”). Class B New Common Stock will have no
stated dividend. The total number of shares shall be divided so that forty-five
percent (45%) of the New Common Stock is Class A New Common Stock and fifty-five
percent (55%) of the New Common Stock is Class B New Common Stock (on a fully
diluted basis after giving effect to the Management Equity Plan (defined below).

 

 

 

The debt incurred in connection with the First Lien Credit Agreement will be
converted into a senior secured credit facility involving two ranked tranches of
debt with an aggregate principal amount of $300 million (the “New Term Loans”),
the terms of which are set forth below. The debt incurred in connection with the
First Lien Credit Agreement will also be converted into the Class A New Common
Stock and Warrants to purchase Class A New Common Stock (the “Class A
Warrants”), the terms of which are set forth below.

 

 

 

The Second Lien Notes will receive Class B New Common Stock and Warrants to
purchase Class B New Common Stock (the “Class B Warrants” and together with the
Class A Warrants the “Warrants”), the terms of which are set forth below.

 

 

 

Through the Plan, USSGP will be merged with and into Reorganized USSP on the
Effective Date, with Reorganized USSP being the surviving corporation.3

 

 

   

2 The exact amount of the Priority Distribution Amount will depend on the
finalization of the interest rate swap termination obligations.

 

3 The Debtors may instead elect to dissolve USSGP.

17

--------------------------------------------------------------------------------



 

 

 

 

 

 

Equity Ownership in
Reorganized Debtors

 

The equity ownership of Reorganized USSP shall be held as follows:

 

 

(a)

100% of Class A New Common Stock of Reorganized USSP (after giving effect to the
exercise of all Class A Warrants issued pursuant to this clause) shall be issued
to the Senior Secured Lenders (the “Senior Secured Lenders’ Equity Share”). The
Senior Secured Lenders’ Equity Share shall consist of shares of Class A New
Common Stock and Class A Warrants and be issued on the Effective Date, subject
to the following:

 

 

 

 

 

 

 

 

 

(i)

Each Senior Secured Lender that is a U.S. Citizen (“Domestic Holder”) shall be
issued shares of Class A New Common Stock in an amount equal to its pro rata
share4 of the Senior Secured Lenders’ Equity Share; and

 

 

 

 

 

 

 

 

(ii)

Each Senior Secured Lender who is not a U.S. Citizen for U.S. Coastwise Trade
Laws purposes5 (“Foreign Holder”) shall be issued shares of Class A New Common
Stock and Class A Warrants in an amount equal to its pro rata share of the
Senior Secured Lenders’ Equity Share, with each Foreign Holder being allocated
shares of Class A New Common Stock and Class A Warrants as follows:

 

 

 

 

 

 

 

 

 

 

 

(A) a number of shares of Class A New Common Stock equal to the product
determined by multiplying (I) 23% of the total number of shares of Class A New
Common Stock to be outstanding on the Effective Date by (II) a fraction, (x) the
numerator of which is the amount of such Foreign Holder’s Senior Secured Claim
and (y) the denominator of which is the total amount of Senior Secured Claims
held by all Foreign Holders; and

 

 

 

 

 

 

 

 

 

 

 

(B) Class A Warrants representing the number of shares of Class A New Common
Stock equal to such Foreign Holder’s pro rata share of the Senior Secured
Lenders’ Equity Share less the number of shares of Class A New Common Stock
issued to such Foreign Holder pursuant to subclause (A) above.


 

 

 

 

4 For purposes hereof, a Senior Secured Lender’s pro rata share shall equal the
percentage determined by dividing the amount of such Senior Secured Lender’s
Senior Secured Claim by the total of all Senior Secured Claims.

 

5 The term “U.S. Citizen” will hereinafter be used to refer to U.S. Citizens for
U.S. Coastwise Trade Laws purposes.

18

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

(b)

100% of Class B New Common Stock of Reorganized USSP (after giving effect to the
exercise of all Class B Warrants issued pursuant to this clause but before
giving effect to the Management Equity Plan) shall be issued to the Second Lien
Noteholders (the “Second Lien Noteholders’ Equity Share”). The Second Lien
Noteholders’ Equity Share shall consist of shares of Class B New Common Stock
and Class B Warrants and be issued on the Effective Date, subject to the
following:

 

 

 

 

 

 

 

 

 

(i)

Each Second Lien Noteholder that is a Domestic Holder shall be issued shares of
Class B New Common Stock in an amount equal to its pro rata share6 of the Second
Lien Noteholders’ Equity Share; and

 

 

 

 

 

 

 

 

(ii)

Each Second Lien Noteholder who is a Foreign Holder shall be issued shares of
Class B New Common Stock and Warrants in an amount equal to its pro rata share
of the Second Lien Noteholders’ Equity Share, with each Foreign Holder being
allocated shares of Class B New Common Stock and Class B Warrants as follows:

 

 

 

 

 

 

 

 

 

 

 

(A) a number of shares of Class B New Common Stock equal to the product
determined by multiplying (I) 23% of the total number of shares of Class B New
Common Stock to be outstanding on the Effective Date by (II) a fraction, (x) the
numerator of which is the amount of such Foreign Holder’s Second Lien Secured
Claim and (y) the denominator of which is the total amount of Second Lien
Secured Claims held by all Foreign Holders; and

 

 

 

 

 

 

 

 

 

 

 

(B) Class B Warrants representing the number of shares of Class B New Common
Stock equal to such Foreign Holder’s pro rata share of the Second Lien
Noteholders’ Equity Share less the number of shares of Class B New Common Stock
issued to such Foreign Holder pursuant to subclause (A) above.

 

 

 

 

 

 

 

 

In no event shall the Foreign Holders own more than 23% of the New Common Stock
outstanding on the Effective Date.

 

 

 

 

 

The allocations noted in clause (b) above shall be subject to dilution on
account of the issuance of New Common Stock to the post-reorganization
management pursuant to the Management Equity Plan, described in further detail
below.

 

 

 

 

 

New Common Stock that was originally issued to a US Citizen may be sold only to
a U.S. Citizen.

 

 

 

 

 

New Common Stock and Warrants will be exempt from the registration requirements
of the Securities Act upon issuance pursuant to section 1145 of the Bankruptcy
Code and Reorganized USSP will not be subject to the reporting requirements of
the Securities Exchange Act of 1934. Transfer of New Common Stock and Warrants
shall not be registered and shall be subject to applicable securities laws
regarding transfer.


 

 

6 For purposes hereof, a Second Lien Noteholder’s pro rata share shall equal the
percentage determined by dividing the amount of such Second Lien Noteholder’s
Second Lien Secured Claim by the total of all Second Lien Secured Claims.

19

--------------------------------------------------------------------------------



 

 

 

Operation of Post-
Reorganization Business
and Certain Limitations on
Distributions With Respect
to New Common Stock

 

Following confirmation and consummation of the Plan, the Reorganized Debtors
shall continue to exist as separate corporate or limited liability company
entities in accordance with the laws of their respective states of incorporation
or formation and pursuant to their respective organizational documents in effect
prior to the Effective Date, except to the extent such organizational documents
are amended pursuant to the Plan. Such amendments to the organizational
documents for each Debtor shall include, among other things, provisions, to the
extent necessary or appropriate, effectuating the provisions of the Plan to
assure that Reorganized USSP continues to be a U.S. Citizen, and such other
provisions as may be agreed prior to confirmation by the Debtors and a steering
committee consisting of (i) two persons appointed by a majority-in-interest of
the Requisite Senior Lenders (the “Senior Representatives”), and (ii) one person
appointed by a majority-in-interest of the Requisite Second Lien Noteholders
(the “Second Lien Representative” and, together with the Senior Representatives,
the “Steering Committee”). The Steering Committee shall, after reasonable notice
to all three members, act by majority vote of the persons present at any meeting
of the Steering Committee; provided that at least a majority of members of the
Steering Committee must be present at any meeting in order for valid action to
be taken by the Steering Committee; and provided further that in the event of a
tie vote, the chairman shall have the tie breaking vote. If a member of the
Steering Committee sells a majority in amount of its position it shall resign as
a member of the Steering Committee. If there be a resignation the slot shall be
filled by a majority-in-interest of the Requisite Senior Lenders (in the case of
a Senior Representative) and by majority-in-interest of the Requisite Second
Lien Noteholders (in the case of the Second Lien Representative).

 

 

 

 

 

The charter and/or bylaws of Reorganized USSP or a stockholder agreement to be
entered into by (or deemed by Court order to be binding upon) all material
holders of New Common Stock shall (a) set forth certain restrictions relating to
the transfer of shares of Reorganized USSP for Jones Act and securities law
purposes, and to preserve valuable tax attributes, (b) regulate the membership
of the new Board of Directors of Reorganized USSP (the “New Board”) and officers
to such extent as will assure the preservation of Reorganized USSP’s status as a
United States Citizen within the provisions of U.S. Coastwise Trade Laws, (c)
limit the acquisition by any one person or group of persons acting in concert of
beneficial ownership of more than thirty percent (30%) of the New Common Stock
(subject to a pre-emergence grandfather clause) unless such person or group
simultaneously offers to acquire all the outstanding New Common Stock and
Warrants, (d) prohibit the distribution of dividends by Reorganized USSP (and
certain other restricted payments) prior to the payment in full of the New Term
Loan, (e) prohibit the distribution of dividends on the Class B New Common Stock
until the holders of Class A New Common Stock have received their Priority
Distribution Amount, (f) require that following the payment in full of the New
Term Loan (or any refinancing thereof) Reorganized USSP make annual
distributions on the Class A New Common Stock in an amount equal to 20% of the
Priority Distribution Amount, and (g) prohibit Reorganized USSP from incurring
indebtedness that would limit or prevent payment of the Priority Distribution
Amount other than indebtedness used to refinance the New Term Loan as long as
the principal amount of such indebtedness did not exceed the principal amount of
the New Term Loan that was refinanced.

20

--------------------------------------------------------------------------------



 

 

 

 

 

All New Board decisions on significant corporate events, including sale,
acquisition or disposition of non-immaterial assets and initiating any initial
public offering of Reorganized USSP will comply with Delaware law and require
the approval of at least a majority of the non-management directors who are U.S.
Citizens (a “Super Majority”).

All organizational documents and stockholder agreements shall be in form and
substance acceptable to the Steering Committee, whose consent shall not be
unreasonably withheld.

 

 

 

 

 

The structure of the Reorganized Debtors shall be such that, at all times, the
president, chief executive officer or chairman will be able to state in an
Affidavit of U.S. Citizenship that by no means whatsoever is control of more
than twenty-five percent (25%) of any equity interest in the Reorganized USSP
given or permitted to be exercised by a person who is not a U.S. Citizen.

 

 

 

Equity Issuance

 

Reorganized USSP may not issue and sell any additional shares of Class A New
Common Stock other than upon exercise of the Class A Warrants. Reorganized USSP
may not issue and sell more than twenty percent (20%) of the outstanding shares
of Class B New Common Stock of Reorganized USSP (other than upon exercise of the
Class B Warrants), including pursuant to a registration statement declared
effective by the Securities and Exchange Commission without the consent of a
majority-in-interest of the New Common Stock holders, which majority shall
include a majority-in-interest of the Foreign Holders, whose consent shall not
be unreasonably withheld; provided that such consent shall not be required for
equity issued to cure a financial covenant default. Existing shareholders (of
either class) shall have pre-emptive rights with respect to issuances of Class B
New Common Stock, other than issuances (i) pursuant to a registration statement
declared effective by the Securities and Exchange Commission and (ii) to effect
an acquisition.

 

 

 

21

--------------------------------------------------------------------------------



 

 

 

 

Warrants

 

The Warrants to be issued to Foreign Holders shall have the following terms:

 

 

 

 

 

(a)

the exercise price for the Warrants shall be equal to the par value of the
shares of the common stock underlying the Warrant and may be paid in cash or
pursuant to a cashless exercise procedure;

 

 

 

 

 

 

(b)

the Warrants shall expire on December 31, 2029;

 

 

 

 

 

 

(c)

the Warrants may be exercised only by an entity that is a U.S. Citizen;

 

 

 

 

 

 

(d)

the Warrants shall be freely transferable to any person, party or entity subject
to applicable securities laws; and

 

 

 

 

 

 

(e)

the Warrants shall include antidilution protection in the event of stock
dividend, recapitalization, stock split or reclassification of the common stock.

 

 

 

 

 

 

In addition, the Class A Warrants will provide that in the event Reorganized
USSP makes a distribution in respect of the Priority Distribution Amount, each
holder of such Class A Warrant will receive a cash payment equal to the amount
it would have received had it exercised its Class A Warrant immediately prior to
such distribution being made and had owned Class A New Common Stock as the time
such distribution was being made.

 

 

 

 

III.          Summary of Proposed Terms of New Term Loan

 

 

 

 

New Term Loan:

Term loan involving two ranked tranches of debt with an aggregate principal
amount of $300 million. The first tranche of the New Term Loan (the “New Senior
Debt”) will be in the aggregate amount of approximately $225 million and the
second tranche of the New Term Loan (the “New Junior Debt”) will be in the
aggregate amount of approximately $75 million. USSP and the Steering Committee
may by agreement alter the allocation of the New Term Loan between the New
Senior Debt and the New Junior Debt prior to confirmation of the Plan, in
consultation within their tax advisors. If any such adjustment occurs the
interest rate on the New Senior Debt will be adjusted up or down such that the
projected interest obligation on the New Senior Debt would be the same as if the
New Senior Debt has $225 million in principal and interest rate specified below.

 

 

Borrowers/
Guarantors:

USSP (on or after the Effective Date), USS Chartering LLC, USCS Chemical Pioneer
Inc., USCS Charleston Chartering LLC, USCS Charleston LLC, USS Product Manager
LLC, USS JV Manager Inc., USS ATB 1 LLC, USS ATB 2 LLC, USS ATB 3 LLC, USS M/V
Houston LLC, ITB New York LLC, ITB Baltimore LLC, ITB Mobile LLC, USCS ATB LLC,
USCS Sea Venture LLC, ITB Philadelphia LLC, USCS Chemical Chartering LLC, USS
Vessel Management LLC and USS Product Carriers LLC (collectively, the
“Reorganized Debtors”).7

 

 

Ratings:

The Company shall apply for and use its reasonable best efforts to obtain
private letter ratings from Standard & Poors and Moody’s within two months
following the Effective Date and use its reasonable best efforts to maintain
them thereafter.


 

 

 

 

7 The Debtors may elect to dissolve or merge out of existence one or more of
these entities at the Effective Date.

 

22

--------------------------------------------------------------------------------



 

 

 

Lenders:

 

New Term Lenders.

 

 

 

Maturity:

 

The New Term Loan will mature on August 7, 2013 (the “Maturity Date”).

 

 

 

Interest Rate and
Payment Dates:

 

Interest under the New Senior Debt shall be paid quarterly at LIBOR plus seven
and three-tenths percent (7.3%), subject to a two percent (2%) LIBOR floor.
Interest under the New Junior Debt shall be paid quarterly at LIBOR plus
five-tenths percent (0.5%), subject to a two percent (2%) LIBOR floor.

 

 

 

 

 

The US Shipping entities are considering purchasing one or more LIBOR caps on a
portion of the New Term Loan and will do so if requested by the Requisite Senior
Lenders and each such cap can be obtained on commercially reasonable terms.

 

 

 

Default Rate:

 

Upon the occurrence and during the continuance of any event of default
(including, without limitation, in respect of letters of credit), interest shall
be payable on demand at a default rate in an amount equal to two percent (2%)
over the then applicable interest rate.

 

 

 

Amortization:

 

With respect to the New Senior Debt, no amortization prior to the completion of
the first full year following the Effective Date other than pursuant to the
Excess Cash Sweep (as defined below), and amortization of one quarter of one
percent (0.25%) of the New Senior Debt per quarter beginning on the last day of
the first full fiscal quarter following completion of the first full fiscal year
following the Effective Date. With respect to the New Junior Debt, no
amortization prior to the payment in full of the New Senior Debt, and
amortization of one quarter of one percent (0.25%) of the New Junior Debt per
quarter beginning on the last day of the first full fiscal quarter following
payment in full of the New Senior Debt. The balance of the New Term Loan shall
be payable on the Maturity Date.

23

--------------------------------------------------------------------------------



 

 

 

Excess Cash Sweep:

 

Cash flow sweep of one hundred percent (100%) of the Excess Cash Flow (as
defined below), over and above (i) a $25 million cash balance for the first
twelve (12) months after the Effective Date and (ii) a $20 million cash balance
after the first twelve (12) months after the Effective Date (provided that such
$20 million cash balance shall be reduced or increased (though never to exceed
$20 million) by $2 million for each vessel that is removed or added to service
following the Effective Date), to prepay the outstanding principal amount of the
New Term Loan. “Excess Cash Flow” shall mean EBITDA in the previous quarter plus
net proceeds (after deducting reasonable and customary costs of sale) from any
vessel sales minus (i) interest and fee payments on the New Term Loan and letter
of credit fees, (ii) any and all cash drydocking costs in previous quarter,
budgeted cash drydocking costs for the next three quarters and all cash capital
costs associated with the 4th ATB not funded from cash escrow, (iii) necessary
and appropriate repair and maintenance costs to the extent such amounts are not
already included in the determination of EBITDA, (iv) any cash taxes paid in
such quarter, (v) scheduled amortization payments on the New Term Loan and (vi)
any amounts used to repurchase New Term Loan Notes (as defined below) as
provided in “Repurchase of New Term Loan Notes” below. The sweeps of the Excess
Cash Flow shall be used to repay the New Senior Debt until such debt has been
repaid in full at which time the sweeps of the Excess Cash Flow shall be used to
repay the New Junior Debt until such debt has been repaid in full at which time
the Excess Cash Sweeps shall terminate. In addition to the foregoing, no Excess
Cash Sweep shall deplete cash reasonably expected by the Company to be required
to pay its drydocking expenses for the following three quarters.

 

 

 

Repurchase of New
Term Loan Notes:

 

The Reorganized Debtors shall be allowed to use up to 35% of Excess Cash Flow
(as defined above but excluding clause (vi)) to repurchase New Term Loan Notes
in the open market as long as (i) the purchase price is no more than 85% of the
face amount of the New Term Loan Notes repurchased and (ii) such repurchase will
not result in the rating agencies putting the Reorganized Debtors on “selective
default”. Such repurchased notes are to be treated as permanently retired for
all purposes including, but not limited to, interest payments, principal
payments, and voting. Furthermore, any gain recorded on such repurchase is not
to be included in any covenant calculation. In addition, no New Term Loan Notes
relating to New Junior Debt shall be repurchased while there are any outstanding
obligations with respect to the New Senior Debt.

 

 

 

Collateral:

 

The New Term Loan will be secured by all or substantially all of the Reorganized
Debtors’ assets (other than as to de minimis assets where it would not be
cost-effective to do so). The lien on the Reorganized Debtors’ assets securing
the New Junior Debt shall be subordinate to the lien securing the New Senior
Debt.

24

--------------------------------------------------------------------------------



 

 

 

Representations,
Covenants, Events of
Default, etc.:

 

All representations, covenants, events of default, voting requirements,
indemnifications, assignment provisions and other terms and provisions of the
loan agreement under which the New Term Loan is to be issued shall be consistent
with the similar provisions in the First Lien Credit Agreement and otherwise in
form and substance reasonably acceptable to the Senior Representatives, except
that (i) there shall be no other indebtedness for borrowed money, whether or not
secured, provided that indebtedness constituting a capital lease arising from a
sale/leaseback transaction approved by the agent for the New Term Loan (such
approval not to be unreasonably withheld) where the net proceeds of such
transaction are used to prepay the New Term Loan shall not be considered
indebtedness for borrowed money, and (ii) the only financial covenants shall be
a four quarter rolling (A) interest coverage test (EBITDA/net interest) with a
minimum ratio of one and a half times (1.5x) and (B) a debt to EBITDA coverage
ratio to be determined (but consistent with the interest coverage test and the
projections provided by USSP to the Senior Secured Lenders), which covenants
shall only be measured beginning with the fourth full fiscal quarter following
the Effective Date; provided that if the Reorganized Debtors are in default of
either or both of these covenants, they shall be permitted to cure such default
by issuing equity securities representing not more than 25% of the outstanding
New Common Stock on a fully-diluted basis (calculated as if all outstanding
Warrants had been exercised) after giving effect to such issuance and using the
proceeds thereof to repay the New Term Loan in an amount such that after giving
effect to such repayment as if it had occurred on the measurement date the
Reorganized Debtors were in compliance with such financial covenant(s).

 

 

 

 

 

Reorganized USSP shall be prohibited, without the prior consent of the Agent for
the New Term Loan lenders, from making capital expenditures other than capital
expenditures (i) for dry docks and UWILD inspections, (ii) as necessary to
maintain all existing assets in a proper condition as required by law or
customers or (iii) as set forth in a capital expenditures budget approved by the
New Board and consented to by the Agent for the New Term Loan lenders, such
consent not to be unreasonably withheld.

 

 

 

Transfer Restriction

 

The transfer of the New Junior Secured Term Notes will be subject to certain
transfer restrictions that are designed to protect the availability of the
Reorganized Debtors net operating losses and other tax attributes.

IV.          Treatment of Claims and Interests

 

 

 

 

•

Administrative Expense
Claims

 

Except to the extent that a holder entitled to payment agrees to a less
favorable treatment, or has been paid prior to the Effective Date, in whole or
in part, on the latest of (i) the Effective Date, (ii) the date on which its
claim becomes an allowed, or (iii) the date on which its claim becomes payable
under any agreement relating thereto, or as soon as practicable thereafter, each
holder of an allowed administrative expense claim shall receive, in full
satisfaction, settlement, and release of and in exchange for such claim, cash
equal to the unpaid portion of its claim without interest. Notwithstanding the
forgoing, (a) any allowed administrative expense claim based on a liability
incurred by the Debtors in the ordinary course of business by the Debtors shall
be paid in full and performed by the Debtors or Reorganized Debtors, as the case
may be, in the ordinary course of business in accordance with the terms and
conditions of any agreements governing, instruments evidencing or other
documents relating to such transactions, and (b) any allowed administrative
expense claim may be paid on such other terms as may be agreed on between the
holder of such Claim and the Debtors; provided, further, that if any such
ordinary course expense is not billed or a request for payment is not made
within ninety (90) days after the Effective Date, such ordinary course expense
shall be barred.

25

--------------------------------------------------------------------------------



 

 

 

 

•

Secured Tax and Priority
Tax Claims

 

Except to the extent that a holder agrees to a different treatment or has been
paid prior to the Effective Date, each holder of an allowed secured tax claim or
priority tax claim shall, in full satisfaction, release, and discharge of such
claim, receive at the Debtors’ option: (a) cash, paid in full, representing the
full amount (without interest) of such holder’s unpaid claim on or as soon as
reasonably practicable following the later to occur of (x) the Effective Date,
and (y) the date on which such claim becomes allowed; or (b) receive such other
terms determined by the Bankruptcy Court to provide the holder deferred cash
payments having value, as of the Effective Date, equal to such claim. Upon
payment and satisfaction in full of all allowed secured tax claims and priority
tax claims, all liens and security interests granted to secure such obligations,
whether in these chapter 11 cases or otherwise, shall be terminated and of no
further force or effect.

 

 

 

 

•

Professional
Compensation and
Reimbursement Claims

 

All entities seeking awards by the Bankruptcy Court of compensation for services
rendered or reimbursement of expenses incurred through and including the date on
which the Plan is confirmed under sections 330, 331, 503(b)(2), 503(b)(3),
503(b)(4) or 503(b)(5) of the Bankruptcy Code shall (a) file, on or before the
date that is sixty (60) days after the Effective Date their respective
applications for final allowances of compensation for professional services
rendered and reimbursement of expenses incurred and (b) be paid in full without
interest, in cash, in such amounts as are allowed by the Bankruptcy Court in
accordance with the order relating to or allowing any such claim or upon such
other terms as may be mutually agreed upon between the holder of such claim and
the Debtors. The Reorganized Debtors are authorized to pay compensation for
services rendered or reimbursement of expenses incurred after the date of
confirmation of the Plan (the “Confirmation Date”) in the ordinary course of
business and without the need for Bankruptcy Court approval.

 

 

 

 

•

Priority Non-Tax Claims

 

Except to the extent that a holder (i) has been paid by the Debtors, in whole or
in part, prior to the Effective Date, or (ii) agrees to a less favorable
treatment, each holder of an allowed priority non-tax claim shall receive, in
full satisfaction of such claim, cash in the full amount of the claim (without
interest), on or as soon as reasonably practicable after the later of (a) the
Effective Date, or as soon thereafter as reasonably practicable, and (b) the
date such claim becomes allowed.

26

--------------------------------------------------------------------------------



 

 

 

 

 

Secured Claims

 

 

 

 

 

 

 

•

Allowed First Lien
Secured Claims

 

Under the Plan, claims arising under the First Lien Credit Agreement (the
“Senior Secured Claims”) shall be allowed, not subject to offset, defense,
counterclaim, reduction or credit of any kind whatsoever, in an amount equal to
the sum of (i) the aggregate principal amount outstanding under the First Lien
Credit Agreement (approximately $332.6 million) as of April 29, 2009, the date
of filing of the chapter 11 cases (the “Commencement Date”), plus (ii) principal
amounts drawn on the Letters of Credit from the Commencement Date through the
Effective Date, plus (iii) an amount equal to the termination obligation in
respect of ISDA Master Agreements governing certain interest rate swaps, plus
(iv) accrued and unpaid letter of credit fees and administrative fees through
the Commencement Date, plus (v) other unpaid amounts due under the First Lien
Credit Agreement, including, without limitation, unpaid cash and PIK interest
through and including the record date for voting on the Plan.

 

 

 

 

 

 

 

 

The Senior Secured Lenders will receive in full, complete and final satisfaction
of the Senior Secured Claims the following:

 

 

 

 

 

 

 

 

(a)

Secured term loan notes in connection with the New Term Loan with respect to
both the New Senior Debt and the New Junior Debt (collectively, the “New Term
Loan Notes”) in a principal amount equal to such holder’s pro rata share in each
tranche of debt with respect to the New Term Loan (the Senior Secured Lenders,
in their capacity as the holders of the New Term Loan Notes, being referred to
as the “New Term Lenders”);

 

 

 

 

 

 

 

 

(b)

The Senior Secured Lenders will receive shares of Class A New Common Stock and
Class A Warrants as set forth under “II. Proposed Restructuring—Equity
Ownership” above; and

 

 

 

 

 

 

 

 

(c)

The pre-petition letters of credit under the First Lien Credit Agreement that
are outstanding as of the Effective Date shall be replaced and returned to the
Administrative Agent as issuing bank, marked “canceled” or, to the extent
Reorganized Debtors are unable to replace any of such letters of credit, such
letter of credit shall be (a) secured by a back-to-back letter of credit issued
by an institution acceptable to the Administrative Agent equal to 105% of the
face amount of such letters of credit or (b) cash collateralized in an amount
equal to 105% of the face amount of such letters of credit by the deposit of
cash in such percentage amount in an account designated by the Administrative
Agent, as issuing bank, which cash will be remitted to the Reorganized Debtors
upon the expiration, cancellation or other termination or satisfaction of the
reimbursement obligations in respect of such letters of credit.

 

 

 

 

 

 

 

 

The Debtors shall pay in cash, without interest, the fees and the reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of attorneys and advisors) incurred by, and administration fees payable
to, the Administrative Agent in their capacity as administrative agent under the
First Lien Credit Agreement, in each case to the extent not reimbursed on or
prior to the Effective Date, without the necessity of filing a fee application
or any other application of any kind or nature with the Bankruptcy Court.

27

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

The Debtors shall pay in cash, without interest, the fees and the reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of attorneys and advisors) incurred by, and administration fees payable
to, the Collateral Agent, in each case to the extent not reimbursed on or prior
to the Effective Date, without the necessity of filing a fee application or any
other application of any kind or nature with the Bankruptcy Court.

 

 

 

 

 

 

 

 

The prepetition and postpetition fees and expenses of Pillsbury Winthrop Shaw
Pittman LLP, counsel to the chairman of the Steering Committee, up to a maximum
of $650,000, shall be paid in cash on the Effective Date by the Reorganized
Debtors, without the need for application to, or approval of, the Bankruptcy
Court. Reorganized USSP shall pay the reasonable post-Effective Date fees and
expenses of Pillsbury (if any) reasonably needed to effectuate the Plan.

 

 

 

 

 

 

 

 

The fees and expenses of counsel to the Senior Secured Lenders in connection
with the documentation of the New Term Loan, which counsel shall be chosen by
the Senior Representatives and reasonably acceptable to USSP, and shall be paid
in cash on the Effective Date by the Reorganized Debtors, without the need for
application to, or approval of, the Bankruptcy Court.

 

 

 

 

 

•

Allowed Second Lien
Noteholder Claims

 

Under the Plan, claims arising under the Second Lien Indenture (the “Second Lien
Secured Claims”) shall be allowed, not subject to offset, defense, counterclaim,
reduction or credit of any kind whatsoever, in the amount of $100,000,000
(representing the amount of principal outstanding under the Second Lien
Indenture), plus prepetition accrued and unpaid interest. Each Second Lien
Noteholder shall receive, in full, complete and final satisfaction of its Second
Lien Secured Claim, shares of Class B New Common Stock and Class B Warrants as
set forth under “II. Proposed Restructuring—Equity Ownership” above. If USSP and
the Steering Committee agree, the Second Lien Secured Claims may be permitted a
deficiency claim to be treated as a general unsecured claim.

 

 

 

 

 

 

 

 

The prepetition and postpetition fees and expenses of the Indenture Trustee,
including administrative and professional fees and expenses (including the fees
and expenses of Seward &Kissel LLP as primary Indenture Trustee’s counsel),
shall be paid in cash on the Effective Date by the Reorganized Debtors, without
the need for application to, or approval of, the Bankruptcy Court.

28

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

The prepetition and postpetition fees and expenses of Bracewell & Giuliani LLP,
counsel to the Second Lien Representative and special co-counsel to the
Indenture Trustee, up to a maximum of $450,000 (including within such $450,000
reimbursement of the fees and expenses of Blank Rome LLP as special maritime
counsel to Second Lien Representative, up to a maximum amount of $15,000), shall
be paid in cash on the Effective Date by the Reorganized Debtors, without the
need for application to, or approval of, the Bankruptcy Court. In addition,
Reorganized USSP shall pay the reasonable post-Effective Date fees and expenses
of Bracewell (if any) reasonably needed to effectuate the Plan.

 

 

 

 

 

•

Other Secured Claims

 

Except to the extent that a holder agrees to a less favorable treatment, on the
Effective Date, at the sole option of the Debtors, (i) each Allowed Other
Secured Claim shall be reinstated and rendered unimpaired in accordance with
section 1124(2) of the Bankruptcy Code, or (ii) each holder of an Allowed Other
Secured Claim shall receive, in full satisfaction of such Claim, either (a) a
note with periodic Cash payments having a present value equal to the amount of
such holder’s Allowed Other Secured Claim, (b) the proceeds of the sale or
disposition of its Collateral securing such Claim to the extent of the value of
the holder’s secured interest in such Collateral, (c) the Collateral securing
such Claim and any interest on such Claim required to be paid pursuant to
section 506(b) of the Bankruptcy Code, or (d) such other distribution as
necessary to satisfy the requirements of the Bankruptcy Code.

 

 

 

 

 

Unsecured Claims

 

 

 

 

 

 

 

•

General Unsecured

 

Amount payable on general unsecured claims to be agreed between the Debtors and
the Steering Committee, but not to exceed $100,000 unless the Debtors and the
Steering Committee in their judgment conclude that it would be cost effective to
agree to a higher number.

 

 

 

 

 

•

Insured Claims

 

A holder of an allowed claim that is an insured claim shall be paid in the
ordinary course of the business of the Reorganized Debtors from the proceeds of
any insurance policy covering such claims maintained by or for the benefit of
the Debtors or the Reorganized Debtors.

 

 

 

 

 

Equity Interests

 

 

 

 

 

 

 

•

USSP Prepetition Equity
Interests

 

On the Effective Date, all USSP Prepetition Equity Interests shall be deemed
cancelled and extinguished and the holders of USSP Prepetition Equity Interests
shall not be entitled to, and shall not receive or retain, any property or
interest in property on account of such Prepetition Equity Interests under the
Plan. Holders of USSP Prepetition Equity Interests shall not be required to
surrender their certificates or other interests evidencing ownership of such
Prepetition Equity Interests.

 

 

 

 

 

•

GP Prepetition Equity
Interests

 

On the Effective Date, all prepetition equity interests in USSGP (“GP
Prepetition Equity Interests”) shall be deemed cancelled and extinguished and
the holders of GP Prepetition Equity Interests shall not be entitled to, and
shall not receive or retain, any property or interest in property on account of
such Prepetition Equity Interests under the Plan. Holders of GP Prepetition
Equity Interests shall not be required to surrender their certificates or other
interests evidencing ownership of such Prepetition Equity Interests.

29

--------------------------------------------------------------------------------



V.          Cash Collateral

 

 

 

 

Cash Collateral

 

The Debtors will enter into a stipulation (the “Cash Collateral Stipulation”)
with the Collateral Agent regarding the use of cash collateral to satisfy the
ongoing working capital requirements of the Company during these chapter 11
cases on terms and conditions acceptable to the Senior Representatives, whose
consent shall not be unreasonably withheld.

 

 

 

Adequate Protection

 

Pursuant to sections 361, 362, 363(c) and 507 of the Bankruptcy Code, the
Collateral Agent, in each case for the benefit of itself and the Senior Secured
Lenders, shall be granted the following adequate protection (the “Adequate
Protection”) of the prepetition security interests of the Senior Secured
Lenders, for, and equal in amount to, the diminution in the value (the
“Diminution in Value”) of the pre-petition security interests of the Senior
Secured Lenders, calculated in accordance with section 506(a) of the Bankruptcy
Code, whether or not such Diminution in Value results from the sale, lease or
use by the Debtors of the collateral securing the First Lien Credit Agreement
(including, without limitation, cash collateral (as defined in Section 363(a) of
the Bankruptcy Code)), or the stay of enforcement of any prepetition security
interest arising from section 362 of the Bankruptcy Code, or otherwise.

 

 

 

 

 

(a)

Adequate Protection Lien. As security for and solely to the extent of the
Diminution in Value of the prepetition security interests of Collateral Agent,
the Collateral Agent shall be granted, effective and perfected as of the date
the stipulation ordering the use of Cash Collateral has been entered with the
Bankruptcy Court (the “Cash Collateral Stipulation”), and without the necessity
of the execution of mortgages, security agreements, pledge agreements, financing
statements or other agreements, a security interest in and lien on the
Collateral (as defined in the First Lien Credit Agreement) (the “Adequate
Protection Liens”), which Adequate Protection Liens shall rank in the same
relative priority and right as do the security interests and liens of the
Collateral Agent.

 

 

 

 

 

 

(b)

Super-Priority Claim. To the extent of any Diminution in Value of the
prepetition security interests of the Collateral Agent, the Collateral Agent
shall be granted a superpriority administrative expense claim as provided for in
section 507(b) of the Bankruptcy Code.

 

 

 

 

 

 

(c)

Interest. As additional adequate protection, the Senior Secured Lenders shall
receive cash payments of interest accruing on the principal amount of the loans
outstanding under the First Lien Credit Agreement at the Commencement Date at
LIBOR plus fifty basis points. Interest shall be paid quarterly in arrears on
the last day of each calendar quarter prior to the Effective Date and on the
Effective Date.

30

--------------------------------------------------------------------------------



 

 

 

 

 

 

The Indenture Trustee, for the benefit of itself and each of the Second Lien
Noteholders, shall also be granted each of the foregoing forms of adequate
protection other than interest payments provided in clause (c), in all cases
subject to the limitations, subordination provisions and other terms and
conditions of the Intercreditor Agreement dated as of August 7, 2006, between,
among others, the Administrative Agent, the Collateral Agent and the Indenture
Trustee.

 

Termination Date

 

The earliest of (x) the Effective Date; (y) the date on which Cash Collateral is
used in a manner contrary to the Cash Collateral Stipulation; and (z) November
16, 2009.

VI.          Other Plan Provisions

 

 

 

Releases and Exculpation

 

The Debtors will release their respective current and former officers and
directors, the Senior Secured Lenders, the Second Lien Noteholders, the
Administrative Agent, the Collateral Agent, the Indenture Trustee, the Senior
Representatives, the Second Lien Representative, and the respective officers,
directors, employees, agents, advisors, and professionals of each of the
foregoing, including the Debtors (all of the foregoing the “Releases”), from all
claims arising before the Effective Date other than claims (i) based upon
willful misconduct, intentional fraud, or criminal conduct as determined by a
final order entered by a court of competent jurisdiction and (ii) claims against
any Senior Secured Lender and Second Lien Noteholder relating to the purported
termination of certain of Debtors’ rights and agreements with respect to USS
Products Investor LLC.

 

 

 

 

 

The Plan will include standard exculpation for the Releasees for participating
in the Debtors’ chapter 11 cases, including any parties’ respective present or
former officers, directors, employees, agents, and advisors of each of the
forgoing.

 

 

 

 

 

The Senior Secured Lenders and the Second Lien Noteholders will release the
Debtors and their respective current and former officers, directors, employees,
agents, advisors, and professionals from all claims arising on or before the
Effective Date, other than claims (i) based upon willful misconduct, intentional
fraud, or criminal conduct as determined by a final order entered by a court of
competent jurisdiction and (ii) claims relating to the purported termination of
certain of Debtors’ rights and agreements with respect to USS Products Investor
LLC.

 

 

 

 

 

To the extent permitted by applicable law, the Administrative Agent, the
Collateral Agent, the Indenture Trustee, the Senior Representatives, the Second
Lien Representative and their respective officers, directors, agents, advisors,
and professionals shall be released by all creditors and interest holders from
any and all claims arising at any time.

31

--------------------------------------------------------------------------------



 

 

 

 

Governance

 

The New Board shall (a) have up to seven (7) members, two (2) of whom shall be
members of management, at least one (1) of whom shall be independent and shall
serve as the Chairman of the New Board, and the remainder shall not be members
of management. The initial New Board shall be appointed by the Requisite Senior
Lenders (in consultation with (but not subject to the consent of) the Second
Lien Representative, provided that the New Board shall include at least one
person proposed by the Second Lien Representative and reasonably acceptable to
the Senior Representatives, prior to the hearing to consider Confirmation of the
Plan; and provided further that the Requisite Senior Lenders shall use
commercially reasonable efforts to appoint as directors two individuals (one of
whom shall be the chairman) who are not affiliated with the Debtors, the Senior
Secured Lenders or the Second Lien Noteholders and who have relevant industry
experience. The members of the New Board shall have staggered terms and the New
Board shall meet the standards of the U.S. Coastwise Trade Laws.

 

 

 

 

 

 

All existing corporate governance documents of the Debtors shall be restated as
of the Effective Date in order to (i) be in compliance with the Bankruptcy Code
and (ii) to effectuate the provisions of the Plan. For the avoidance of doubt,
the senior management and the composition of the board of directors of
Reorganized Debtor (and the term of each director) at the Effective Date shall
be acceptable to the Steering Committee.

 

 

 

 

Management Equity Plan

 

The Plan shall provide for a Management Equity Plan of ten percent (10.0%) New
Common Stock (the “Management Equity Plan”), all of which shall be in the form
of Class B New Common Stock (such Class B New Common Stock, the “MEP Class B New
Common Stock”). The terms of the Management Equity Plan, including an initial
grant of fifty percent (50.0%) of the MEP Class B New Common Stock (twenty five
percent (25%) of which will vest on the Effective Date and the balance of which
will vest in equal amounts on each of the first, second and third anniversary of
the Effective Date (subject to immediate vesting in full upon a sale of the
Reorganized Debtors)), and the reservation of the other fifty percent (50.0%) of
the MEP Class B New Common Stock for issuance from time to time following the
Effective Date to persons and upon terms established by the New Board, are to be
approved as part of the Plan. Management incentive compensation shall also be
developed and in all events shall be subject to objective criteria or certified
by independent financial or compensation advisors to be consistent with industry
comparables

 

 

 

 

Milestones8

 

“Milestones” shall mean the following milestones related to the Debtors’ Cases:

 

 

 

 

 

 

•

The Debtors shall have filed the Plan and disclosure statement (the “Disclosure
Statement”) in support of the Plan, in form and in substance reasonably
acceptable to the Steering Committee, on or before July 13, 2009.


 

 

 

 

8 Any of the milestones are subject to the Bankruptcy Court calendar
availability, the milestones set forth in the second, third and fourth bullets
may be automatically extended by either USSP or the Steering Committee for 30
days and may be further modified or extended by agreement of USSP and the
Steering Committee.

32

--------------------------------------------------------------------------------



 

 

 

 

 

 

•

The Bankruptcy Court shall have held a hearing to consider approval of such
disclosure statement and confirmation of such plan of reorganization within one
hundred and fifteen (115) days after the Commencement Date.

 

 

 

 

 

 

•

The Bankruptcy Court shall have entered an order in form and substance
reasonably satisfactory to the Steering Committee approving such disclosure
statement and confirming the Plan within one hundred and seventy five (175) days
after the Commencement Date.

 

 

 

 

 

 

•

The substantial consummation (as defined in Section 1101 of the Bankruptcy Code)
of the Plan occurring and all conditions to the effectiveness of the Plan having
been satisfied or waived by the Steering Committee on or prior to November 16,
2009.

 

 

 

 

Other Terms and
Conditions

 

The Plan and the documentation implementing the Plan will contain customary
release, injunction, discharge, integration, retention of jurisdiction and
governing law provisions, as well as customary conditions to confirmation and
effectiveness of the Plan and such other conditions to confirmation and
effectiveness of the Plan as may be reasonably required by the Steering
Committee.

 

 

 

 

 

 

The Plan and all related documentation shall reflect the terms and conditions of
this Plan Term Sheet to the parties’ mutual satisfaction and shall contain such
other terms and conditions as the parties mutually agree.

 

 

 

 

 

 

This Plan Term Sheet will become part of the Plan Support Agreement containing
customary terms and conditions to be executed by the Company and the Requisite
Senior Lenders and the Requisite Second Lien Noteholders in support of the Plan.

 

 

 

 

 

 

The distributions on and treatment of claims contemplated herein shall become
effective and binding only upon the confirmation and effective date of a plan
under chapter 11 of the Bankruptcy Code which has been voted upon and approved
in accordance with section 1126(c) of the Bankruptcy Code, and confirmed by the
Bankruptcy Court.

 

 

 

 

 

 

The Reorganized Debtors shall use their reasonable best efforts to offset any
cancellation-of-indebtedness income arising from the Plan against all available
losses. To the extent there is any COD income remaining, the Reorganized Debtors
shall use their reasonable best efforts to obtain the benefits of the new tax
legislation permitting a deferral of such income.

 

 

 

 

 

 

Each member of the Steering Committee shall be acting only in its own interests
and shall not be liable in any way to any other Senior Secured Lender or Second
Lien Noteholder other than with respect to willful misconduct, intentional
fraud, or criminal conduct as determined by a final order entered by a court of
competent jurisdiction, and shall cease to act as representatives of the Senior
Secured Lenders and the Second Lien Noteholders, as the case may be, on the
Effective Date.

33

--------------------------------------------------------------------------------